                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


 CHELSEA J. HELLER,
                                                     CIVIL COMPLAINT
              Plaintiff,

 v.                                                  CASE NO. 2:19-cv-01258

 SECURITY FINANCE CORPORATION OF
 WISCONSIN,                                          DEMAND FOR JURY TRIAL

              Defendant.


                                          COMPLAINT

        NOW COMES Chelsea J. Heller (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Security Finance Corporation of

Wisconsin (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. §227, and for violations of the Wisconsin

Consumer Act (“WCA”) under Wis. Stat. §427 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Wisconsin, a substantial portion the events or omissions giving rise to



                                                 1

             Case 2:19-cv-01258-PP Filed 08/29/19 Page 1 of 8 Document 1
the claims occurred within the Eastern District of Wisconsin, and Plaintiff resides in the Eastern

District of Wisconsin.

                                              PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “consumer”

as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

    5. Defendant’s principal place of business is located at 181 Security Place, Spartanburg,

South Carolina 29307. The principal purpose of Defendant’s business is the collection of consumer

debts. Defendant collects or attempts to collect, directly or indirectly, defaulted debts owed or due

or asserted to be owed or due using the mail and telephone, including consumers in the State of

Wisconsin.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all time relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. In or around June 2019, Plaintiff acquired a personal loan from Security Finance in the

amount of $1000. (“Subject debt”).

    8. Due to loss of employment, Plaintiff was unable to maintain timely payments toward the

subject debt.

    9. Plaintiff subsequently notified Defendant that she would not be able to pay the subject debt

until she regained employment.

    10. In early July 2019, Plaintiff began receiving phone calls to her cellular phone number (920)

XXX-5245 from Defendant attempting to collect the subject debt.




                                                 2

             Case 2:19-cv-01258-PP Filed 08/29/19 Page 2 of 8 Document 1
   11. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 5245. Plaintiff is and has always been financially responsible for the cellular

phone and its services.

   12. Immediately after the calls began, Plaintiff answered a call to her cellular telephone from

Defendant. In that call, Plaintiff explained to Defendant she would not be able to pay the subject

debt until she regained employment. Plaintiff ended the call by requesting Defendant to stop

calling her cellular telephone and that she will call Defendant as soon as she regains employment.

   13. Plaintiff’s demand that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

   14. Notwithstanding Plaintiff’s request that Defendant cease placing calls to her cellular

telephone, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular telephone between July 2019 and the present day.

   15. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

   16. Specifically, there would be an approximate 2 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   17. The phone number that Defendant most often uses to contact Plaintiff is (920) 405-9514,

but upon information and belief, it may have used other phone number to place calls to Plaintiff’s

cellular telephone.

                                              DAMAGES

   18. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.




                                                 3

           Case 2:19-cv-01258-PP Filed 08/29/19 Page 3 of 8 Document 1
   19. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her telephone services.

   20. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   21. Concerned about the violations of his rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   22. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   24. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).




                                                  4

           Case 2:19-cv-01258-PP Filed 08/29/19 Page 4 of 8 Document 1
   25. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   26. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   27. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on her cellular

phone.

   28. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between July 2019 and the present day, using an ATDS without her consent.

   29. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   30. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   31. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   32. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   33. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   34. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and



                                                  5

             Case 2:19-cv-01258-PP Filed 08/29/19 Page 5 of 8 Document 1
knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff CHELSEA J. HELLER respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.
                    COUNT II – VIOLATIONS OF THE WISCONSIN CONSUMER ACT

   35. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.

   36. Defendant is a debt collector as defined pursuant to Wis. Stat. §427.103(3)(h) as it engaged

in the collection of the subject debt from Plaintiff personally.

   37. The WCA states:

               “In attempting to collect an alleged debt arising from a consumer credit
               transaction or other consumer transaction…a debt collector may
               not…engage in other conduct which can reasonably be expected to
               threaten or harass the customer or a person related to the customer.” Wis.
               Stat. §427.104(1)(h).

   38. Defendant violated §427.104(1)(h) by engaging in harassing conduct in contacting

Plaintiff. It was unfair for Defendant to relentlessly contact Plaintiff through means of numerous

phone calls when she notified Defendant to cease calling her. Defendant ignored Plaintiff’s

demands and continued to systematically place calls to her cellular phone without her prior

consent. Following its characteristic behavior in placing voluminous calls to consumers, Defendant

engaged in harassing behavior, willfully done with the hope that Plaintiff would be compelled to

make a payment.



                                                   6

           Case 2:19-cv-01258-PP Filed 08/29/19 Page 6 of 8 Document 1
   39. The WCA was designed to protect consumers, such as Plaintiff, from the exact behavior

committed by Defendant.

   40. The WCA further states:

               “In attempting to collect an alleged debt arising from a consumer credit
               transaction or other consumer transaction…a debt collector may
               not…claim, or attempt or threaten to enforce a right with knowledge or
               reason to know that the right does not exist.” Wis. Stat. §427.104(1)(j).

   41. Defendant violated §427.104(1)(j) by continuing to place calls to Plaintiff’s cellular

telephone after she told it that she would call them after she finds a job and to stop calling her.

Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to

contact her via telephone when it no longer had consent to do so. As an experienced debt collector,

Defendant should have known that it did not have the right to continue harassing Plaintiff with

collection phone calls.

   42. As pled above, Plaintiff has suffered actual damages as a result of Defendant’s unlawful

practices.

   43. Defendant’s conduct was outrageous, willful and wanton, and showed a reckless disregard

for the rights of Plaintiff. Defendant acted in defiance of Plaintiff’s prompts. Plaintiff demanded

Defendant to stop contacting her, but yet, she was still bombarded with collection phone calls from

Defendant. In an unfair and deceptive manner, Defendant called Plaintiff numerous times. This

onslaught of phone calls was an attempt by Defendant to harass Plaintiff into submission. After

the conversation in which Plaintiff notified it that the debt was erroneous and to stop calling her,

Defendant had more than enough information to know that it should not continue calling her

telephone number. Defendant falsely and deceptively represented that it had the legal ability to

contact Plaintiff seeking collection of debt when it did not. Upon information and belief, Defendant




                                                  7

             Case 2:19-cv-01258-PP Filed 08/29/19 Page 7 of 8 Document 1
regularly engages in the above described behavior against consumers in Wisconsin and for public

policy reasons should be penalized.

WHEREFORE, Plaintiff CHELSEA J. HELLER respectfully requests that this Honorable Court:

   a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;
   b. Awarding Plaintiff actual damages pursuant to §427.105, in an amount to be determined at
       trial, for the underlying violations;
   c. Awarding Plaintiff costs and reasonable attorney fees pursuant to §425.308(1)-(2);
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.



Plaintiff demands trial by jury.

Dated: August 29, 2019                                Respectfully Submitted,

/s/ Marwan R. Daher                                   /s/ Omar T. Sulaiman
Marwan R. Daher, Esq.                                 Omar T. Sulaiman, Esq.
Counsel for Plaintiff                                 Counsel for Plaintiff
Sulaiman Law Group, Ltd.                              Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200                 2500 South Highland Avenue, Suite 200
Lombard, IL 60148                                     Lombard, IL 60148
Telephone: (630) 537-1770                             Telephone: (630) 575-8141
mdaher@sulaimanlaw.com                                osulaiman@sulaimanlaw.com




                                                  8

           Case 2:19-cv-01258-PP Filed 08/29/19 Page 8 of 8 Document 1
